Citation Nr: 1434070	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including bronchitis, sinusitis, chronic cough, asbestosis, and chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.

2.  Entitlement to service connection for Type II Diabetes Mellitus, including as due to Agent Orange exposure.

3.  Entitlement to service connection for associated peripheral neuropathy of the lower extremities, so also including as due to Agent Orange exposure and as secondary to the Type II Diabetes Mellitus.

4.  Entitlement to service connection for porphyria cutanea tarda (PCT), including as due to Agent Orange exposure and as secondary to the Type II Diabetes Mellitus. 

5.  Entitlement to service connection for headaches, including as due to Agent Orange exposure and as secondary to the Type II Diabetes Mellitus. 

6.  Entitlement to service connection for hypertension, including as secondary to the Type II Diabetes Mellitus.

7.  Entitlement to service connection for a heart disorder, including as secondary to the Type II Diabetes Mellitus.

8.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to the Type II Diabetes Mellitus. 

9.  Entitlement to service connection for diabetic retinopathy, so also claimed to be secondary to the Type II Diabetes Mellitus. 

10.  Entitlement to service connection for prostate disorder, including as secondary to the Type II Diabetes Mellitus. 

11.  Entitlement to service connection for a skin condition of the scalp, including as secondary to the Type II Diabetes Mellitus. 

12.  Entitlement to service connection for periodontal disease, including as secondary to the Type II Diabetes Mellitus. 

13.  Entitlement to service connection for skin cancer with left chest lesion, including as due to Agent Orange exposure.

14.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

15.  Entitlement to an initial compensable rating for bilateral hearing loss.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at hearings before RO personnel in July 2007 and April 2009.  In April 2010, he presented testimony at another hearing at the RO, this time before a Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  The VLJ who presided over that hearing is no longer employed at the Board, since having retired.  The Board therefore sent the Veteran a letter in October 2012 apprising him of this and giving him an opportunity to have another hearing before a different VLJ that ultimately would decide this appeal.  See 38 C.F.R. § 20.707 (2013).  The Veteran did not respond to that inquiry, however, and the letter explained that if he failed to respond the Board would presume he does not want another hearing.

In November 2010, that former VLJ of the Board issued a decision denying service connection for Type II Diabetes Mellitus, including as due to Agent Orange exposure.  The Board also denied service connection for numerous other disorders, including on the theory that they were secondarily related to the Veteran's service in that they were caused or aggravated by his Type II Diabetes Mellitus.  However, the Board reopened previously denied claims for service connection for bilateral hearing loss and tinnitus.  Rather than immediately readjudicating these claims on their underlying merits, the Board instead then proceeded to remand these claims, as well as the claim for service connection for a respiratory disorder, including due to asbestos exposure, and the claim for a TDIU, for further development and consideration.

Previously, during the April 2010 Travel Board hearing, the Veteran had withdrawn from the appeal his claim of entitlement to service connection for PTSD.  38 C.F.R. § 20.204(b) (2013).  However, the RO has since in September 2011 readjudicated and denied a petition to reopen this claim for service connection for PTSD, and the Veteran perfected a timely appeal of that decision to the Board.  38 C.F.R. § 20.200 (2013).  In a June 2013 decision, the Board reopened the claim of entitlement to service connection for PTSD but remanded the issue to the RO for further development of the evidence.  As the RO did not subsequently grant the claim of entitlement to service connection for PTSD, the issue is again before the Board.  

Also, following the Board's November 2010 decision, a February 2012 RO rating decision granted the reopened claims for service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal any aspect of the granted tinnitus claim.  As to his now service-connected bilateral hearing loss, he has however appealed from the zero percent rating initially assigned for this disability, so his appeal is for an initial compensable (rather than noncompensable) evaluation.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate the Veteran for this variance.)

There are two other claims before the Board that were not considered in the prior November 2010 decision - namely, another more recently appealed claim for service connection for skin cancer with left chest lesion and a claim appealed prior to that November 2010 decision, but not then decided, for service connection for periodontal disease (documentation in the file indicates the Board may have received notice of the October 2010 perfected appeal of this dental claim too late to properly address it in its November 2010 decision).

Moreover, the Veteran's claims of entitlement to service connection for Type II Diabetes Mellitus, including due to Agent Orange exposure, as well as for numerous additional disabilities averred as secondary to the diabetes are likewise again before the Board as a result of the United States Court of Appeals for Veterans Claims (Court/CAVC) vacating the Board's prior decision concerning these other claims.  The Veteran had appealed to the Court in response to the denial of these claims in the Board's November 2010 decision, and in a May 2012 single judge Memorandum Decision the Court vacated the Board's denial of these claims and remanded them to the Board for further development and readjudication in compliance with directives specified.

In June 2013, the Board in turn remanded all of the claims to the Agency of Original Jurisdiction (AOJ) for further development.  Most saliently, pursuant to the Court's Memorandum Decision, the Board directed that the Veteran be given another opportunity to provide information and details regarding his alleged service in Vietnam so it could be verified.  He did not respond to VA's inquiry concerning this, however.  But on May 12, 2014, immediately after the claims on appeal were mostly decided, the Board received a letter from the Veteran's attorney (previously submitted to the RO in April 2014) indicating the Veteran had contacted the National Archives attempting to obtain the Deck Logs of the USS Oklahoma City for the period of July 1965 to December 1965 and was told this information could be supplied, but at the cost of $336.00.  The Veteran's attorney asserted in response that this price is "cost prohibitive" to the Veteran, therefore, he wants VA to assist him by obtaining these records.  For this reason, the Board is remanding all of the claims, except for a higher rating for the hearing loss.


FINDING OF FACT

The Veteran had Level IV hearing loss bilaterally (meaning in both ears) from August 5 to November 14, 2013; at all other times, he has had no more than Level III hearing loss bilaterally.  


CONCLUSION OF LAW

The criteria are met for a higher 10 percent rating for the service-connected bilateral hearing loss from August 5 to November 14, 2013; but at all other times both before and since, a compensable rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  No further notice is required regarding this claim for a higher initial rating for the service-connected bilateral hearing loss, however, because once service connection was granted for this disability, the claim as it arose in its initial context was substantiated, so proven, in turn meaning additional notice is not required concerning any "downstream" element of the claim - including, here, the rating initially assigned for this now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service-connection grant, such as initial rating and effective date claims).  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008) and this line of precedent cases and General Counsel Opinion, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  And he received this required SOC, also since has received supplemental SOCs (SSOCs), discussing this downstream claim for a higher initial rating and citing the applicable statutes and regulations and providing reasons and bases for not assigning a higher initial rating for this disability.  He thus has received all required notice concerning this claim.

VA also as mentioned has a duty to assist the Veteran in developing this claim.  This duty includes assisting him in procuring his service treatment records (STRs) and other pertinent treatment records, whether from prior to or since his service, and providing an examination when necessary to assist in deciding the claim, unless there is no reasonable possibility the assistance would help substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his STRs, service personnel records (SPRs), excluding the deck logs mentioned, also his VA clinical records, private medical records, and records from the Social Security Administration (SSA).  Concerning the latter, during the April 2010 hearing it was discussed that any additional SSA records not already obtained would concern nonservice-connected disabilities, therefore are irrelevant to this hearing loss claim that is being decided.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)).  As well, examinations were scheduled, first to determine the etiology of the Veteran's hearing loss (when his claim was for service connection) 

and since assessing its severity (seeing as though service connection since has been granted).  Significantly, neither he nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further assistance is required to fulfill VA's duty to assist him in developing this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding his April 2010 hearing at the RO before a VLJ of the Board, according to 38 C.F.R. § 3.103(c)(2) it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the VLJ's duties under § 3.103(c)(2) are twofold.  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

The Veteran has not alleged that there were any deficiencies in that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice his claim.  In Bryant, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the Veteran had any additional information to submit.  Bryant, 23 Vet. App. at 498-99.  In this case, given the development of the Veteran's claim that has occurred, including especially since the Court remand and subsequent Board remand of the claim, the Board finds that any deficiency in that hearing was non-prejudicial.  The appeal of this claim thus is ready to be considered on the merits, albeit if only concerning this particular claim.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating for the Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And, as already explained, all reasonable doubt material to the determination is resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 


Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  If there have been occasions when the disability has been more severe than at others, the Board must accordingly "stage" the rating to compensate the Veteran for his variance.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected bilateral hearing loss has been rated initially as 
0-percent disabling, so noncompensable, under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Sometimes there is an exceptional pattern of hearing impairment.  Namely, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning now to the relevant facts, in August 2005 the Veteran presented with complaints of difficulty hearing in crowds or in the presence of background noise.  The examiner indicated that the Veteran's hearing was within normal limits with the exception of mild sensorineural hearing loss at 3000 Hertz on the right and mild sensorineural hearing loss on the left after 2000 2000 Hertz.  Word recognition was 96 percent on the right and 100 percent on the left.  

A June 2010 VA audiogram indicated the following pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
45
35
35
LEFT
25
25
45
35
33

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 in the left ear.

Those examination results represent Level I hearing loss in the right ear and Level I hearing loss in the left ear.

On December 2010 VA audiologic examination, the Veteran reported difficulty hearing especially in noisy situations or with soft speakers.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
45
40
39
LEFT
35
35
55
50
44

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.

Those examination results represent Level I hearing loss in the right ear and Level I hearing loss in the left ear.

On a VA audiologic evaluation in April 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
50
50
45
LEFT
35
45
60
55
49

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 82 percent in the left ear.

These results represent Level III hearing loss in the right ear and Level III hearing loss in the left ear.

On a VA audiologic evaluation in August 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
50
55
50
LEFT
45
50
60
55
53

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 78 in the left ear.

These results represent Level IV hearing loss in the right ear and Level IV hearing loss in the right ear.


On August 2013 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
45
50
38
LEFT
35
35
50
50
43

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.

These results represent Level II hearing loss in the right ear and Level III hearing loss in the right ear.

The examiner indicated that the Veteran's hearing loss had an impact upon the ordinary conditions of daily life to include the ability to work based on the Veteran's assertions that he had to ask others to repeat themselves due to trouble hearing.

An exceptional pattern of hearing loss has not been shown at any time, so Table VI (rather than VIA) has been used throughout to determine the numeric designation of hearing impairment in each ear.  38 C.F.R. §§ 4.85, 4.86.

Other than the results shown on hearing evaluation in August 2013, at worst the Veteran's hearing was Level III and Level III according to results shown in April 2012.  Applying Level III and Level III hearing loss to Table VII correlates to a 0 percent disability rating.  The August 2013 results showed Level IV hearing loss bilaterally, which corresponds to a 10 percent evaluation according to Table VII.  Thus, from August 5, 2013(the date of the August 2013 audiogram) to November 14, 2013 (the day before the VA examination showing less severe hearing loss), a 10 percent evaluation is warranted.  Id.; Fenderson, supra.  


To reiterate, the ratings for disability compensation for hearing loss are determined by the mechanical (nondiscretionary) application of the criteria in Table VI and Table VII.  See Lendenmann, 3 Vet. App. at 349.  There is no room for discretion.  The evidence, as it stands, indicates the Veteran's service-connected bilateral hearing loss warrants no more than a 10 percent rating from August 5, 2013 to August 14, 2013 and no more than a 0 percent evaluation otherwise.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing loss disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiner in November 2013 noted in essence that the Veteran's bilateral hearing had an impact on daily life and work because the Veteran had to ask others to repeat themselves.  The Board thus finds that functional impairment has been appropriately considered.

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board will be discussing entitlement to TDIU more generally at a later time; thus, there is no need to address the matter at this point.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the governing regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this particular case at hand the Board recognizes and has considered decreased auditory acuity and some speech recognition impairment.  But the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability.  This disability is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns that are not demonstrated in this case, and as measured by both audiologic testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that there may be occupational impact does not render the Rating Schedule inadequate to evaluate the level of disability.  38 C.F.R. §§ 4.1, 4.15.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that he has required frequent hospitalizations for his bilateral hearing loss.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability, certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with his employment due to this disability.  There is nothing in the record suggesting his service-connected bilateral hearing loss disability markedly impacted his ability to perform his job, when he was working.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In conclusion, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision.


ORDER

A higher 10 percent rating is granted for the service-connected bilateral hearing loss from August 5 to November 14, 2013 only, subject to the statutes and regulations governing the payment of Veterans' benefits.  At all other times both prior to and since, a rating higher than 0 percent is denied.



REMAND

The claim of entitlement to service connection for Type II Diabetes Mellitus and all ancillary claimed conditions alleged to be secondary to (i.e., complications of) this disease, as well as the claim of entitlement to service connection for PTSD, must be remanded to try and obtain the Deck Logs of the USS Oklahoma City from July 1965 through December 1965.  As mentioned, the Veteran's attorney recently indicated the Veteran had tried to obtain these records, himself, only to be told of the high cost required, which he cannot pay.  He therefore is asking that VA try and obtain these records for him, as part of the duty to assist him with these claims.

Also, further development of the evidence is necessary before the Board may adjudicate the skin cancer claim and the respiratory disorder claim.  Moreover, the derivative TDIU claim is inextricably intertwined with the service-connection claims on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final Board decision on one cannot be rendered until the other issue has been considered).  A TDIU requires consideration of the impact of all service-connected disabilities on the Veteran's ability to obtain or retain substantially gainful employment, and hence questions related to such must be settled before the TDIU claim is addressed.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the National Archives to try and obtain the Deck Logs of the USS Oklahoma City for the period from July 1965 to December 1965.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).  

2.  Based on the information in these Deck Logs (assuming they are obtained), determine whether it may be presumed the Veteran was exposed to Agent Orange and whether he has any conditions presumptively associated with said exposure - including especially Type II Diabetes Mellitus and complications.

3.  The Veteran also alleges, however, that his skin cancer with left chest lesion are due to Agent Orange exposure.  To reiterate, whether such exposure occurred is uncertain and dependent on the results of the development requested in the first remand directive.  In any event, a VA medical examination is necessary to determine the origins of his skin cancer, when considering the nature of his service that included Naval service off the coast of Vietnam as a boatswain's mate and consequent sun exposure.  Also, if Agent Orange exposure is ultimately presumed, such exposure is to be taken into account in responding to the Board's inquiry.

The Board requires a diagnosis of all skin cancers present.  Regarding each such condition diagnosed, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that it is related to the Veteran's service.  In this regard, the examiner must review the pertinent documents in the claims file and obtain a comprehensive history from the Veteran to include information on sun exposure in service and thereafter.


Note:  the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale for all opinions must be provided since this is where most of the probative value of an opinion is derived, not just from review of the claims file or the conclusion ultimately reached.  See, e.g., 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report nonetheless must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

4.  The December 2010 VA respiratory examination is not adequate as the VA examiner conducting that examination did not review the STRs and possibly other parts of the record.  As such, a new VA respiratory opinion must be arranged as a supplement to the December 2010 opinion.  The examiner must review the pertinent evidence in the claims file, identify all extant respiratory disorders, and opine regarding the likelihood (very likely, as likely as not, or unlikely) that any diagnosed respiratory disorder is related to the Veteran's service.  


Note: the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale for all opinions must be provided since this is where most of the probative value of an opinion is derived, not just from review of the claims file or the conclusion ultimately reached.  See, e.g., 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report nonetheless must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

5.  Upon completion of this and all other necessary development, readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


